     Case 2:20-cv-01871-RFB-NJK Document 73 Filed 08/16/21 Page 1 of 2




 1                                UNITED STATES DISTRICT COURT
 2                                          DISTRICT OF NEVADA
 3                                                    ***
 4    CIARA WILLIAMS,
 5                            Plaintiff,
                                                             ORDER CONSOLIDATING CASES
 6          v.
 7    SILVINO HINOJOSA, et al.,                              Case No. 2-20-cv-01871-RFB-NJK
 8                            Defendants.
 9    ___________________________________

10    ELBA SERVIN, et al.,
                                                             Case No. 2:21-cv-01064-JCM-EJY
11
                              Plaintiffs,
12         v.
13    SILVINO HINOJOSA, et al.,
14                            Defendants.
15

16          These two cases come before the Court on motions to consolidate, filed on July 19, 2021 in

17   cases 2-20-cv-01871-RFB-NJK and 2:21-cv-01064-JCM-EJY. Courts may consolidate actions that

18   involve common questions of law or fact. Fed. R. Civ. P. 42(a). The district court has broad discretion

19   over whether to order consolidation, and in doing so “weighs the saving of time and effort consolidation

20   would produce against any inconvenience, delay, or expense that it would cause.” Huene v. United

21   States, 743 F.2d 703, 704 (9th Cir. 1984). The judges to whom these actions are assigned have reviewed

22   the motions and, exercising their discretion, the undersigned judges find that consolidation of these

23   actions would support judicial economy would avoid conflicting and duplicative orders.

24          IT IS THEREFORE ORDERED that Plaintiffs’ Motions to Consolidate are GRANTED.

25   Case Nos. 2-20-cv-01871-RFB-NJK and 2:21-cv-01064-JCM-EJY are consolidated, with Case No.

26   2-20-cv-01871-RFB-NJK serving as the lead case. All further filings in these cases shall be filed

27   in the lead case.

28
     Case 2:20-cv-01871-RFB-NJK Document 73 Filed 08/16/21 Page 2 of 2




 1          IT IS FURTHER ORDERED that Case No. 2-21-cv-01064-JCM-EJY is reassigned to

 2   District Judge Richard F. Boulware and Magistrate Judge Nancy Koppe for all further

 3   proceedings.

 4

 5          DATED this 16th day of August, 2021.

 6

 7

 8          RICHARD F. BOULWARE, II                    JAMES C. MAHAN
            UNITED STATES DISTRICT JUDGE               UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                              Page 2 of 2
